                            UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

                                                 )
UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )       NO. PM
                                                 )       JUDGE FRENSLEY
CALEB D. JORDAN                                  )
                                                 )



                                             ORDER

       The Affidavit of Complaint, which contains information concerning the sexual exploitation

of minor(s), is hereby placed under seal in accordance with 18 U.S.C. § 3509(d). Disclosure will

be permitted to defendant’s counsel pursuant to an early disclosure agreement, Fed.R.Crim.P. 16,

once the warrant has been served. The Warrant is hereby placed under seal until it is served on the

defendant.

       So ORDERED this WK
                       ___ day of April 2020.




                                                     JEFFERY S. FRENSLEY
                                                     U. S. MAGISTRATE JUDGE




     Case 3:20-mj-02336 Document 3 Filed 04/18/20 Page 1 of 1 PageID #: 30
